SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

398
KA 10-02301
PRESENT: CENTRA, J.P., FAHEY, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

TYQWAN COLES, ALSO KNOWN AS SMOOTH/SMOOVE/KEVIN
HARRIS, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (CHRISTOPHER HAMMOND OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (BRIAN D. DENNIS
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (William F.
Kocher, J.), rendered July 16, 2010. The appeal was held by this
Court by order entered April 26, 2013, decision was reserved and the
matter was remitted to Ontario County Court for further proceedings
(105 AD3d 1360). The proceedings were held and completed.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: We previously held this case, reserved decision and
remitted the matter to County Court to determine whether the evidence
seized from defendant’s apartment and his statement to the police
should be suppressed as the fruit of the illegal entry into his
apartment prior to the issuance of the search warrant (People v Coles,
105 AD3d 1360, 1363). We determined in our prior decision that none
of defendant’s remaining contentions on the appeal from the judgment
of conviction after a jury trial warranted reversal or modification of
the judgment (id. at 1360-1362). Upon remittal, the court denied
defendant’s request for suppression, and we now affirm. The court
properly concluded that defendant’s statements given at the police
station and the evidence seized from the apartment upon the execution
of the search warrant were not causally related to the earlier illegal
entry into defendant’s apartment (see People v Boyson, 105 AD3d 1364,
1364, lv denied 22 NY3d 1039; see generally People v Arnau, 58 NY2d
27, 33, cert denied 468 US 1217).




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court